Citation Nr: 1024890	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  09-12 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD), anxiety 
disorder, affective disorder, and depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Garcia, Law Clerk




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1966 to February 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated October 2007, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.

The Veteran requested a Board personal hearing in April 2009, and 
withdrew the request in June 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

The Veteran contends that he suffers from PTSD or other 
psychiatric disorder due to his active duty military service in 
Southeast Asia.  While the Veteran initially filed a claim for 
service connection for PTSD, he has since listed other 
psychiatric symptoms or disorders that he feels he has and that 
he believes are related to service.  Based on the Veteran's 
contentions, private medical records, and VA treatment records, 
the Board has broadened the issue as entitlement to service 
connection for an acquired psychiatric disorder that includes 
PTSD, anxiety disorder, affective disorder, and depressive 
disorder.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record).  

The Veteran's service treatment records are void of any complaint 
of symptoms of PTSD during service.  In a December 1987 private 
medical record from Eugene Langford, Ph.D., a licensed 
professional counselor, the examiner was of the opinion that the 
Veteran's "psychometric profile suggests discouragement, 
moroseness, apprehension, lowered self-confidence, and general 
loss of initiative."  This clinical opinion was based on 
numerous interactions between the examiner and the Veteran.  In a 
June 2002 VA medical record, the examiner notes a history of 
depression since 1998, when the Veteran had to stop working.  A 
September 2006 VA medical record notes a positive screen for PTSD 
and a medical history of depression.  A November 2006 VA medical 
record notes the Veteran receives counseling and other therapy 
treatment at the Shreveport VA Vet Center.  A November 2006 VA 
medical record notes the examiner's opinion that the presence of 
PTSD is supported by the interview data, and that the diagnosis 
will be deferred until psychological testing is completed and can 
be interpreted.  A February 2007 VA medical record notes an 
"extensive past medical history of affective disorders with 
depressed mood, very vivid dreams with nightmares, [and] flash-
backs possibly related to PTSD," and notes the Veteran receives 
treatment by a counselor in the Veteran's Center on a weekly 
basis.  A March 2007 VA medical record notes an assessment of an 
affective disorder, possibly PTSD, which is improved on current 
medications.  An August 2007 VA medical record notes the Veteran 
still receives treatment at the Veteran's Center for his 
depressive mood and possible PTSD.

In his January 2007 service connection claim, the Veteran 
contends he has received counseling since September 2006 at the 
Vet Center in Shreveport, Louisiana, and requested that VA obtain 
all necessary records and documents.  In a March 2007 statement, 
the Veteran contends he still receives treatment at the Vet 
Center.  In an August 2008 statement, the Veteran contends he 
receives therapy at the Vet Center for help with a personality 
disorder of anxiety, and requested that VA access all records 
necessary to substantiate the claim.

In an October 2008 statement, the Veteran also contends he 
received treatment at the Vet Center for a personality disorder 
of severe anxiety, and requested that VA obtain all necessary and 
pertinent evidence, records, and information necessary to make a 
decision.  In an October 2008 letter, the RO informed the Veteran 
that a VA Form 21-4142 was necessary to obtain records from the 
Vet Center.  In his April 2009 Form 9 appeal, the Veteran 
contends he still keeps in contact with the Vet Center for an 
anxiety disorder associated with the symptoms and problems of 
PTSD.  

The Board's review of the claims file reveals that there may be 
outstanding VA medical records which may be pertinent to the 
claim on appeal.  The Veteran contends he receives treatment at 
the Vet Center in Shreveport, Louisiana, and has received such 
treatment since September 2006.  No such records are in the 
claims file, nor is there indication in the file noting the 
records are unavailable.  The Vet Center in Shreveport, 
Louisiana, is an outstation of the Overton Brooks VA Medical 
Center, and is, therefore, a VA facility.  Records generated by 
VA facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Hence, the RO should attempt to obtain any 
records of treatment from the Vet Center in Shreveport, 
Louisiana, from September 2006 to the present, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) regarding 
requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any outstanding 
VA outpatient treatment records which may be 
pertinent to the claim on appeal from the Vet 
Center, 2800 Youree Drive, Building 1, Suite 
105, in Shreveport, Louisiana, for the period 
beginning in September 2006, and notify the 
Veteran in accordance with 38 C.F.R. 
§ 3.159(e) if the records are unavailable.

2.  The RO/AMC should inform the Veteran that 
VA is not obligated to verify stressors that 
are too vague; and that he must provide, at a 
minimum, a stressor that can be documented, 
the location of where the incident occurred, 
the approximate date within two months, and 
the unit of assignment.

3.  Thereafter, the RO/AMC should 
readjudicate the claim as service connection 
for an acquired psychiatric disorder, 
including PTSD, anxiety disorder, affective 
disorder, and depressive disorder in light of 
the additional evidence obtained.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time should 
then be allowed for a response, before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

